DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 were originally presented having a filing date of July 30th, 2019.


Information Disclosure Statement
	The information disclosure statement (IDS) that was filed on July 30th, 2019, is in compliance with 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialed copy of Form 1449 is enclosed herewith.


Specification
	The disclosure is objected to because of the following informalities: 
In paragraph [0043], a reference is made to threshold g-force 510 in regards to Figure 5a, but the threshold g-force is depicted in Fig. 5b.
In paragraph [0056], a reference is made to selected maneuver 515 in regards to Figure 5a, but the selected maneuver is depicted in Fig. 5b.
In paragraph [0063], “Range 724 is above range 722, with a lower bound just above the upper bound for range 724” should read “just above the upper bound for range 722”
Appropriate correction is required.




Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method carried out by a driver-scoring device comprising detecting events performed by a vehicle operator that exceed a threshold g-force (harsh events), and calculating a penalty score based on the number of harsh events. 

Step 1: Statutory Category- Yes
The claim is directed to a process.

Step 2A- Prong I: Judicial Exception- Abstract Idea 
The limitation of detecting the harsh events performed by an operator of a vehicle driven an arbitrary distance during a period of time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but the for the recitation of a generic device. For example, but for the recitation of a generic device, “detecting” in the context of this claim can be accomplished by a user manually recording the number of events where an operator performs an action that results in an event with a g-force above a threshold g-force over a distance travelled. Under the broadest reasonable interpretation of this claim, a vehicle known in the art can simply display distance travelled, as well as real-time accelerometer data (g-force tracking), and a user can count the number of events that exceed a threshold g-force over a distance.
Similarly, the limitation of determining a penalty score as a ratio of the number of harsh events added to a sum of event-penalty scores per driving trip (distance travelled during a period of time) to a score parameter that represents penalty scores generated by other operators during other driving trips (distance traveled during a second period of time), as drafted, is a mathematical concept incorporated into a process that, under its broadest reasonable interpretation, covers performance of the limitation in the 

Step 2A- Prong II: Practical Application
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element- using a driver-scoring device to perform both the detecting and determining steps. The device in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic device. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  

Step 2B: Significantly More 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device to perform both the detecting and determining steps amounts to no more than mere instructions to apply the exception using a generic device. Mere instructions to apply an exception using a generic device cannot provide an inventive concept. The claim is not patent eligible. 



Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 further defines what the respective event-penalty score is. The claim further narrows the abstract idea recited in claims 1 and 2, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further narrows the abstract idea recited in claim 1 (further defines what the penalty factor in claims 1 and 2 is), as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 further defines what metric score parameter is. The claim further narrows the abstract idea recited in claim 1, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 further defines what constitutes a detected harsh event (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 1, as explained above, but fails to recite any additional 

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 further defines what constitutes a maneuver and its respective threshold g-force. The claim further narrows the abstract idea recited in claims 1 and 6, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 further describes calculating the penalty score using various mathematical operations and constants. The claim further narrows the abstract idea recited in claim 1, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 further defines what constitutes a detected harsh event (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 1, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 further defines what constitutes a detected harsh event for a second operator who’s score is utilized in the metric score parameter (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 1, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further narrows the abstract idea recited in claim 11 (further defines what the penalty factor in claim 11 is), as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 further defines what constitutes a detected harsh event (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 11, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 further defines what constitutes a maneuver and its respective threshold g-force. The claim further narrows the abstract idea recited in claims 

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 further defines what constitutes a detected harsh event for a second operator who’s score is utilized in the metric score parameter (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 11, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 recites similar limitations to claim 1, as well as incorporating the same abstract idea. The claim is not patent eligible.  

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further narrows the abstract idea recited in claim 16 (further defines what the penalty factor in claim 16 is), as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 further defines what constitutes a detected harsh event (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 16, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 further defines what constitutes a maneuver and its respective 

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 further defines what constitutes a detected harsh event for a second operator who’s score is utilized in the metric score parameter (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 16, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.
















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fields (U.S. Patent Application 2017/0132951, hereinafter referred to as Fields) in view of NPL-1 (Non-Patent Literature titled “Driver safety scorecards” supplied by applicant through IDS filed on July 30th, 2019, hereinafter referred to as NPL-1).

Regarding claim 1, Fields teaches:
	A method carried out by a driver-scoring device, the method comprising:
[Fields;

Paragraph [0037]: “When executed by the processor 131, the progress module 139 causes the driving-monitor system 30 to calculate a driving score 136 based on the performance log 135. As noted above, the performance log 135 may include movement-data representing movement detected by a sensor 61. Calculation of a driving score such as the driving score 136 is described in more detail with reference to FIG. 10”;

Paragraph [0065]: "In particular, the driver-evaluation system 300 may include a driving-monitor system 330, which may be similar to the driving-monitor system 30";
]
detecting one or more harsh events performed by an operator of at least one vehicle driven a 	number of distance units by the operator during a first period of time, wherein each of the 	detected harsh events comprises a respective detected event performed by the operator 	and having a g-force exceeding a threshold g-force; and 
[Fields;

Abstract: “In an embodiment, movement-data is gathered with one or more sensors (e.g., accelerometers, GPS receivers, etc.) during a driver's driving session”;

“The session statistics graphic 417 includes statistics about the driver's most recent driving session, such as the driving duration, the number of trips the driver has taken, and the distance of the most recent driving session”;

Paragraph [0177]: “Performance indicators may be a series of measurements of conditions or characteristics pertaining to driver performance. Accordingly, sensors 61 (e.g., the front image capture device 621, back image capture device 627, and/or accelerometer array 629) may be used to measure these conditions and characteristics. Such measurements may be logged periodically (e.g., every millisecond, every second, etc.) or may be logged conditionally on the occurrence of an event (e.g., a force of a magnitude above a certain threshold is detected) and stored in data storage 663 as a performance indicator log”;

Paragraph [0188]: “The accelerometer array 629 may be used to monitor forces on the vehicle in the X, Y, and/or Z axis and create accelerometer logs (block 810). In some embodiments, the Y-axis may be oriented along left to right axis of the mobile device 325 and/or on-board computer 329, the Z-axis may be oriented along the top to bottom axis of the mobile device 325 and/or on-board computer 329, and the X-axis may be oriented along the front to back axis of the mobile device 325 and/or on-board computer 329. However, the axes could be oriented in any number of ways. The mobile device 325 and/or on-board computer 329 may determine the magnitude of a force along one of the axes and make an accelerometer log with a timestamp and/or location stamp in data storage 669 or send the accelerometer log to the server 351 for remote storage”;

Paragraph [0213]: “With the accelerometer logs, vehicle braking or deceleration may be monitored by noting deceleration sensed by an accelerometer oriented in the fore-aft direction of the vehicle (i.e., the X-axis) (block 926). If the force measured by the accelerometer array 629 indicates that the brakes of the vehicle 321 have been applied sharply (e.g., the force measured in the X-axis exceeds a threshold value) (block 928), the client application 669 may make a hard brake log with a timestamp and/or location stamp (block 930)”;

Paragraph [0215]: “With the accelerometer logs, vehicle acceleration may be monitored by noting acceleration sensed by an accelerometer oriented in the fore-aft direction of the vehicle (i.e., the X-axis) (block 932). If the force measured by the accelerometer array 629 indicates that the accelerator of the vehicle 321 has been applied sharply (e.g., the force measured in the X-axis exceeds a threshold value) (block 934), the client application 669 may make a sharp acceleration log with a timestamp and/or location stamp (block 936)”;

Paragraph [0217]: “With the accelerometer logs, vehicle lateral acceleration may be monitored by analyzing forces measured by an accelerometer oriented along the left to right side of the vehicle 321 (i.e., the Y-axis) (block 938). If the force measured by the accelerometer array 629 indicates that the vehicle 321 has swerved (e.g., the force measured in the Y-axis exceeds a threshold value) (block 940), the client application 669 may make a swerve log with a timestamp and/or location stamp (block 942)”;

Wherein it is interpreted that the prior art device detects events with the use of the accelerometer array and logs events that exceed a threshold force for hard braking, sharp accelerations, and swerving (harsh events);

Wherein it is interpreted that a drivers driving session is representative of events performed by an operator of at least one vehicle driven a number of distance units by the operator during a first period of time (i.e. a session of driving is representative of a distance traveled and time elapsed during the session);
]
determining a penalty score comprising a ratio of a harsh-event score added to a sum of 	respective event-penalty scores for each of the detected harsh events to a metric score 	parameter, wherein: 
[Fields;

Paragraph [0039]: “Based on the comparison of the calculated driving score 136 to the driving score 137, the progress module 139 may cause the driving-monitor system 30 to determine a progress score 138. The progress score 138 may be any record that indicates how the calculated driving score 136 compares to the driving score 137...For example, the progress score 138 may represent a percent improvement or regression”;

Paragraph [0061]: “In some instances, the progress score 138 may be a percent. With reference to the previous example, if the driving score is 78 and the comparison score is 75, the progress score 138 may be 4% (i.e., the driving score is a 4% improvement over the previous score). Regardless of the exact nature of the progress score 138, it is possible to determine whether a driving score represents an improvement or not”;

Wherein it is interpreted that the penalty score is the progress score 138, the harsh event score added to a sum of respective event-penalty scores is the calculated driving score 136 and the metric score parameter is the driving score 137;

Wherein it is interpreted that comparing the 2 scores and arriving at a percentage is equivalent of a ratio;
]

	the harsh-event score comprises a ratio of a number of the detected harsh events [[to the 			number of distance units driven by the operator during the first period of time,]]
	the respective event-penalty score for each of the detected harsh events comprises a 			respective ratio of a penalty factor associated with the detected harsh event [[to 			the number of distance units driven by the operator during the first period of 			time,]] 
[Fields;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

“In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Paragraph [0230]: “After determining various scores or sub-scores (e.g., for acceleration, braking, and steering as discussed above) weighting factors may be applied (blocks 1008a-1008c). In particular, the driving-monitor system 30 may multiply each score by a weighting factor. For example, if each score is weighted equally, the weighting factors may all be 0.333”;

Paragraph [0231]: “The driving-monitor system 30 may sum the weighted scores to determine a composite driving session score (block 1010)”;

Wherein it is interpreted that the prior art device calculates a composite driving session score that incorporates applicants harsh-event score and respective event-penalty score. For each harsh event above a threshold A1, B1, or T1, 1 point is assigned and for events with more severe accelerations extra points or a penalty factor (0, 1, or 2) are given based on which threshold was breached; 

Wherein it is interpreted that prior art’s device determines a composite score of harsh events and penalty factors per driving session, thereby setting up a ratio of events added to penalty factors per driving session; 
]

the metric score parameter is based on a given bottom percentile of respective driver-			event ratios for each of a plurality of operators of vehicles, and 
each driver-event ratio comprises a respective ratio of a number of events, performed by 			the respective operator during a second period of time and having respective g-			forces exceeding the threshold g-force, [[to a respective number of distance units 			driven by the respective operator during the second period of time.]]


Paragraph [0038]: “The progress module 139 also causes the driving-monitor system 30 to compare the calculated driving score 136 to a previously calculated driving score or group of scores 137. Depending on the implementation, the driving score 137 may be any one of: (i) a driving score calculated for the driver for a previous driving session; (ii) a group of scores, or a composite of previous scores, calculated for the driver; (iii) a driving score calculated for a previous driving session for a different driver; (iv) a group of scores, or a composite of previous scores, calculated for other drivers; or (v) some combination thereof”;

Wherein it is interpreted that the metric score parameter is prior art’s driving score 137 and represents the driving score of other drivers to allow a comparison to be made between driving scores;

Wherein it is interpreted that driving score 137 can represent the bottom 50% of driving scores of a plurality of operators because it can be a composite of previous scores calculated for the driver and/or other drivers (i.e. an average of other driving scores);

Wherein it is interpreted that all driving scores are calculated per driving session and the present driving session represents a first period of time and another driving session represents a second period of time whether it be from the same operator or not;
]






Fields does not explicitly teach:

	[[the harsh-event score comprises a ratio of a number of the detected harsh events]] to the 		number of distance units driven by the operator during the first period of time,
	[[the respective event-penalty score for each of the detected harsh events comprises a 			respective ratio of a penalty factor associated with the detected harsh event]] to 			the number of distance units driven by the operator during the first period of time,
	[[the metric score parameter is based on a given bottom percentile of respective driver-			event ratios for each of a plurality of operators of vehicles, and
	each driver-event ratio comprises a respective ratio of a number of events, performed by 			the respective operator during a second period of time and having respective g-			forces exceeding the threshold g-force,]] to a respective number of distance units 			driven by the respective operator during the second period of time.


	[[the harsh-event score comprises a ratio of a number of the detected harsh events]] to the 		number of distance units driven by the operator during the first period of time,
	[[the respective event-penalty score for each of the detected harsh events comprises a 			respective ratio of a penalty factor associated with the detected harsh event]] to 			the number of distance units driven by the operator during the first period of time,
	[[the metric score parameter is based on a given bottom percentile of respective driver-			event ratios for each of a plurality of operators of vehicles, and
	each driver-event ratio comprises a respective ratio of a number of events, performed by 			the respective operator during a second period of time and having respective g-			forces exceeding the threshold g-force,]] to a respective number of distance units 			driven by the respective operator during the second period of time.
[NPL-1; 
Page 17:

    PNG
    media_image1.png
    260
    674
    media_image1.png
    Greyscale
;
]

	Fields teaches calculating driver scores for operators during a driving session which can be interpreted as a number of distance units driven during a first period of time. Fields calculates it’s driving scores based on number of harsh events committed by an operator during a driving session, as its ratio, but seems to fall short of accounting for different distances travelled and the effect this can have on a score. NPL-1 teaches that incorporating the total driving distance in a driver score calculation can ensure proportional and fair scores, therefore, it would have been obvious to one of ordinary skill in the art before 

Regarding claim 2, Fields and NPL-1 teach the method of claim 1, and Fields further teaches:
wherein the respective penalty factor associated with each of the detected harsh events is based on an amount that the g-force of the respective detected event of the detected harsh event exceeds the threshold g-force.
[Fields;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Wherein it is interpreted that the prior art device calculates a composite driving session score that incorporates applicants harsh-event score and respective event-penalty score. For each harsh event above a threshold A1, B1, or T1, 1 point is assigned and based on the amount of g-force 
]

Regarding claim 3, Fields and NPL-1 teach the method of claim 2, and Fields further teaches wherein:
determining the penalty score comprises determining the respective event-penalty score for each 	of the detected harsh events, and 
determining the respective event-penalty score for each of the detected harsh events comprises: 	determining the amount that the g-force of the respective detected event of the detected 			harsh event exceeds the threshold g-force; 
	determining the penalty factor associated with the detected harsh event based on the 			determined amount; and 
	determining the respective ratio of the determined penalty factor associated with the 			detected harsh event [[to the number of distance units driven by the operator 			during the first period of time.]]
[Fields;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Wherein it is interpreted that the prior art device calculates a composite driving session score that incorporates applicants harsh-event score and respective event-penalty score. For each harsh event above a threshold A1, B1, or T1, 1 point is assigned and for events with more severe g-forces extra points or a penalty factor (0, 1, or 2) are given based on which threshold was breached;
]


Fields does not explicitly teach:
[[determining the penalty score comprises determining the respective event-penalty score for each of the detected harsh events, and 
determining the respective event-penalty score for each of the detected harsh events comprises: 	determining the amount that the g-force of the respective detected event of the detected 			harsh event exceeds the threshold g-force; 
	determining the penalty factor associated with the detected harsh event based on the 			determined amount; and 
	determining the respective ratio of the determined penalty factor associated with the 			detected harsh event]] to the number of distance units driven by the operator 			during the first period of time.


However, NPL-1 does teach:
[[determining the penalty score comprises determining the respective event-penalty score for each of the detected harsh events, and 
determining the respective event-penalty score for each of the detected harsh events comprises: 	determining the amount that the g-force of the respective detected event of the detected 			harsh event exceeds the threshold g-force; 
	determining the penalty factor associated with the detected harsh event based on the 			determined amount; and 
	determining the respective ratio of the determined penalty factor associated with the 			detected harsh event]] to the number of distance units driven by the operator 			during the first period of time.
[NPL-1; 
Page 17:

    PNG
    media_image1.png
    260
    674
    media_image1.png
    Greyscale
;
]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the driving score taught by Fields with the distance travelled, as taught by NPL-1, in order to achieve proportional and fair scores.

Regarding claim 4, Fields and NPL-1 teach the method of claim 2, and Fields further teaches wherein
the respective penalty factor associated with each of the detected harsh events is a respective integer comprising a zero, a one, or a two, and is positively correlated to the amount that the g-force of the respective detected event exceeds the threshold g-force.
[Fields;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Wherein it is interpreted that the prior art device calculates a composite driving session score that incorporates applicants harsh-event score and respective event-penalty score. For each harsh event above a threshold A1, B1, or T1, 1 point is assigned and for events with more severe g-forces extra points or a penalty factor (0, 1, or 2) are given based on which threshold was breached;
]


Regarding claim 6, Fields and NPL-1 teach the method of claim 1, and Fields further teaches wherein:
the respective detected event of each of the detected harsh events comprises a respective 	maneuver of a selected maneuver type, 
the respective events of each of the driver-event ratios comprise respective maneuvers of the 	selected maneuver type, and 
the threshold g-force comprises a threshold g-force associated with the selected maneuver type.


Paragraph [0038]: “The progress module 139 also causes the driving-monitor system 30 to compare the calculated driving score 136 to a previously calculated driving score or group of scores 137. Depending on the implementation, the driving score 137 may be any one of: (i) a driving score calculated for the driver for a previous driving session; (ii) a group of scores, or a composite of previous scores, calculated for the driver; (iii) a driving score calculated for a previous driving session for a different driver; (iv) a group of scores, or a composite of previous scores, calculated for other drivers; or (v) some combination thereof”;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Wherein it is interpreted that each event has a respective maneuver type of accelerating, braking, or turning and each event has its own related threshold g-force (A1, B1, or T1);

Wherein it is interpreted that the composite driving score for operators is calculated in the same manner for everyone, and therefore, include the different maneuver types and their respective thresholds for driver-event ratios;
]

the method of claim 6, and Fields further teaches wherein:
the selected maneuver type comprises at least one of an acceleration maneuver, a braking 	maneuver, and a turning maneuver, 
the threshold g-force associated with the acceleration maneuver comprises a positive threshold 	acceleration g-force, 
the threshold g-force associated with the braking maneuver comprises a negative threshold 	braking g-force, and 
the threshold g-force associated with the turning maneuver comprises a threshold turning g-	force.
[Fields;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;


]

Regarding claim 8, Fields and NPL-1 teach the method of claim 1, and NPL-1 further teaches wherein
determining the penalty score comprises multiplying the ratio, of the harsh-event score added to the sum of the respective event-penalty scores for each of the detected harsh events to the metric score parameter, by one hundred 
[NPL-1;
Page 18:

    PNG
    media_image2.png
    381
    677
    media_image2.png
    Greyscale
;
]


NPL-1 does not explicitly teach:
and subtracting the multiplied ratio from one hundred


However, Fields does teach:
and subtracting the multiplied ratio from one hundred.

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;
]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the scoring method of Fields with that of NPL-1, and utilize a multiplier, because it would allow for driver scores to be normalized and calibrated. 

Regarding claim 9, Fields and NPL-1 teach the method of claim 1, and Fields further teaches wherein the respective detected event of each of the detected harsh events comprises a maneuver of a respective maneuver type and has a g-force exceeding a threshold g-force associated with the maneuver type.
[Fields;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Wherein it is interpreted that each event has a respective maneuver type of accelerating, braking, or turning and each event has its own related threshold g-force (A1, B1, or T1);
]

Regarding claim 10, Fields and NPL-1 teach the method of claim 1, and Fields further teaches wherein each of the events performed by the respective operator during the second period of time and having respective g-forces exceeding the threshold g-force comprises a maneuver of a respective maneuver type and has a g-force exceeding a threshold g-force associated with the maneuver type.  
[Fields;

Paragraph [0038]: “The progress module 139 also causes the driving-monitor system 30 to compare the calculated driving score 136 to a previously calculated driving score or group of scores 137. Depending on the implementation, the driving score 137 may be any one of: (i) a driving score calculated for the driver for a previous driving session; (ii) a group of scores, or a composite of previous scores, calculated for the driver; (iii) a driving score calculated for a previous driving session for a different driver; (iv) a group of scores, or a composite of previous scores, calculated for other drivers; or (v) some combination thereof”;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Wherein it is interpreted that each event has a respective maneuver type of accelerating, braking, or turning and each event has its own related threshold g-force (A1, B1, or T1);

Wherein it is interpreted that the composite driving score for operators is calculated in the same manner for everyone, and therefore, include the different maneuver types and their respective thresholds;

Wherein each score is calculated for a different driving session, which is representative of a different period of time;
]

Regarding claim 11, Fields teaches:
	A driver-scoring device comprising a processor and a non-transitory computer- readable storage medium comprising instructions that, when executed by the processor, cause the driver-scoring device to: 
[Fields;

Paragraph [0035]: “The driving-monitor system 30 is an electronic system or device including a processor 131 and a memory 133. In a typical example, the processor 131 and memory 133 are communicatively connected via a link, such as a system bus. The memory 133 may include persistent (e.g., a hard disk) and/or non-persistent (e.g., RAM) components”;

Paragraph [0036]: “The memory 133 stores one or more of: a performance log 135, a driving score 136, driving-scores 137, a progress score 138, and instructions that make up a progress module or application 139 for presenting a display (via the display device 40) to facilitate driver-progress monitoring. In operation, the processor 131 fetches and executes the instructions. In various implementations, the progress module 139 may include compiled instructions, instructions that are interpreted at runtime, etc.”;

Paragraph [0037]: “When executed by the processor 131, the progress module 139 causes the driving-monitor system 30 to calculate a driving score 136 based on the performance log 135. As noted above, the performance log 135 may include movement-data representing movement detected by a sensor 61. Calculation of a driving score such as the driving score 136 is described in more detail with reference to FIG. 10”;

Paragraph [0065]: "In particular, the driver-evaluation system 300 may include a driving-monitor system 330, which may be similar to the driving-monitor system 30";
]
detect one or more harsh events performed by an operator of at least one vehicle driven a number 	of distance units by the operator during a first period of time, wherein each of the detected 	harsh events comprises a respective detected event performed by the operator and having 	a g-force exceeding a threshold g-force; and
[Fields;

Abstract: “In an embodiment, movement-data is gathered with one or more sensors (e.g., accelerometers, GPS receivers, etc.) during a driver's driving session”;

Paragraph [0131]: “The session statistics graphic 417 includes statistics about the driver's most recent driving session, such as the driving duration, the number of trips the driver has taken, and the distance of the most recent driving session”;

Paragraph [0177]: “Performance indicators may be a series of measurements of conditions or characteristics pertaining to driver performance. Accordingly, sensors 61 (e.g., the front image capture device 621, back image capture device 627, and/or accelerometer array 629) may be used to measure these conditions and characteristics. Such measurements may be logged periodically (e.g., every millisecond, every second, etc.) or may be logged conditionally on the occurrence of an event (e.g., a force of a magnitude above a certain threshold is detected) and stored in data storage 663 as a performance indicator log”;

Paragraph [0188]: “The accelerometer array 629 may be used to monitor forces on the vehicle in the X, Y, and/or Z axis and create accelerometer logs (block 810). In some embodiments, the Y-axis may be oriented along left to right axis of the mobile device 325 and/or on-board computer 329, the Z-axis may be oriented along the top to bottom axis of the mobile device 325 and/or on-board computer 329, and the X-axis may be oriented along the front to back axis of the mobile device 325 and/or on-board computer 329. However, the axes could be oriented in any number of ways. The mobile device 325 and/or on-board computer 329 may determine the magnitude of a force along one of the axes and make an accelerometer log with a timestamp and/or location stamp in data storage 669 or send the accelerometer log to the server 351 for remote storage”;

Paragraph [0213]: “With the accelerometer logs, vehicle braking or deceleration may be monitored by noting deceleration sensed by an accelerometer oriented in the fore-aft direction of the vehicle (i.e., the X-axis) (block 926). If the force measured by the accelerometer array 629 indicates that the brakes of the vehicle 321 have been applied sharply (e.g., the force measured in the X-axis exceeds a threshold value) (block 928), the client application 669 may make a hard brake log with a timestamp and/or location stamp (block 930)”;

“With the accelerometer logs, vehicle acceleration may be monitored by noting acceleration sensed by an accelerometer oriented in the fore-aft direction of the vehicle (i.e., the X-axis) (block 932). If the force measured by the accelerometer array 629 indicates that the accelerator of the vehicle 321 has been applied sharply (e.g., the force measured in the X-axis exceeds a threshold value) (block 934), the client application 669 may make a sharp acceleration log with a timestamp and/or location stamp (block 936)”;

Paragraph [0217]: “With the accelerometer logs, vehicle lateral acceleration may be monitored by analyzing forces measured by an accelerometer oriented along the left to right side of the vehicle 321 (i.e., the Y-axis) (block 938). If the force measured by the accelerometer array 629 indicates that the vehicle 321 has swerved (e.g., the force measured in the Y-axis exceeds a threshold value) (block 940), the client application 669 may make a swerve log with a timestamp and/or location stamp (block 942)”;

Wherein it is interpreted that the prior art device detects events with the use of the accelerometer array and logs events that exceed a threshold force for hard braking, sharp accelerations, and swerving (harsh events);

Wherein it is interpreted that a drivers driving session is representative of events performed by an operator of at least one vehicle driven a number of distance units by the operator during a first period of time (i.e. a session of driving is representative of a distance traveled and time elapsed during the session);
]
determine a penalty score comprising a ratio of a harsh-event score added to a sum of respective 	event-penalty scores for each of the detected harsh events to a metric score parameter, 	wherein: 
[Fields;

Paragraph [0039]: “Based on the comparison of the calculated driving score 136 to the driving score 137, the progress module 139 may cause the driving-monitor system 30 to determine a progress score 138. The progress score 138 may be any record that indicates how the calculated driving score 136 compares to the driving score 137...For example, the progress score 138 may represent a percent improvement or regression”;

Paragraph [0061]: “In some instances, the progress score 138 may be a percent. With reference to the previous example, if the driving score is 78 and the comparison score is 75, the progress score 138 may be 4% (i.e., the driving score is a 4% improvement over the previous score). Regardless of the exact nature of the progress score 138, it is possible to determine whether a driving score represents an improvement or not”;

Wherein it is interpreted that the penalty score is the progress score 138, the harsh event score added to a sum of respective event-penalty scores is the calculated driving score 136 and the metric score parameter is the driving score 137;

Wherein it is interpreted that comparing the 2 scores and arriving at a percentage is representative of a ratio;
]

the harsh-event score comprises a ratio of a number of the detected harsh events [[to the 			number of distance units driven by the operator during the first period of time,]]
	the respective event-penalty score for each of the detected harsh events comprises a 			respective ratio of a penalty factor associated with the detected harsh event [[to 			the number of distance units driven by the operator during the first period of 			time,]] 
[Fields;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Paragraph [0230]: “After determining various scores or sub-scores (e.g., for acceleration, braking, and steering as discussed above) weighting factors may be applied (blocks 1008a-1008c). In particular, the driving-monitor system 30 may multiply each score by a weighting factor. For example, if each score is weighted equally, the weighting factors may all be 0.333”;

“The driving-monitor system 30 may sum the weighted scores to determine a composite driving session score (block 1010)”;

Wherein it is interpreted that the prior art device calculates a composite driving session score that incorporates applicants harsh-event score and respective event-penalty score. For each harsh event above a threshold A1, B1, or T1, 1 point is assigned and for events with more severe accelerations extra points or a penalty factor (0, 1, or 2) are given based on which threshold was breached; 

Wherein it is interpreted that prior art’s device determines a composite score of harsh events and penalty factors per driving session, thereby setting up a ratio of events added to penalty factors per driving session; 
]

the metric score parameter is based on a given bottom percentile of respective driver-			event ratios for each of a plurality of operators of vehicles, and 
each driver-event ratio comprises a respective ratio of a number of events, performed by 			the respective operator during a second period of time and having respective g-			forces exceeding the threshold g-force, [[to a respective number of distance units 			driven by the respective operator during the second period of time.]]
[Fields;

Paragraph [0038]: “The progress module 139 also causes the driving-monitor system 30 to compare the calculated driving score 136 to a previously calculated driving score or group of scores 137. Depending on the implementation, the driving score 137 may be any one of: (i) a driving score calculated for the driver for a previous driving session; (ii) a group of scores, or a composite of previous scores, calculated for the driver; (iii) a driving score calculated for a previous driving session for a different driver; (iv) a group of scores, or a composite of previous scores, calculated for other drivers; or (v) some combination thereof”;

Wherein it is interpreted that the metric score parameter is prior art’s driving score 137 and represents the driving score of other drivers to allow a comparison to be made between driving scores;

Wherein it is interpreted that driving score 137 can represent the bottom 50% of driving scores of a plurality of operators because it can be a composite of previous scores calculated for the driver and/or other drivers (i.e. an average of other driving scores);

Wherein it is interpreted that all driving scores are calculated per driving session and the present driving session represents a first period of time and another driving session represents a second period of time whether it be from the same operator or not;
]





explicitly teach:

	[[the harsh-event score comprises a ratio of a number of the detected harsh events]] to the 		number of distance units driven by the operator during the first period of time,
	[[the respective event-penalty score for each of the detected harsh events comprises a 			respective ratio of a penalty factor associated with the detected harsh event]] to 			the number of distance units driven by the operator during the first period of time,
	[[the metric score parameter is based on a given bottom percentile of respective driver-			event ratios for each of a plurality of operators of vehicles, and
	each driver-event ratio comprises a respective ratio of a number of events, performed by 			the respective operator during a second period of time and having respective g-			forces exceeding the threshold g-force,]] to a respective number of distance units 			driven by the respective operator during the second period of time.




However, NPL-1 does teach:
	[[the harsh-event score comprises a ratio of a number of the detected harsh events]] to the 		number of distance units driven by the operator during the first period of time,
	[[the respective event-penalty score for each of the detected harsh events comprises a 			respective ratio of a penalty factor associated with the detected harsh event]] to 			the number of distance units driven by the operator during the first period of time,
	[[the metric score parameter is based on a given bottom percentile of respective driver-			event ratios for each of a plurality of operators of vehicles, and
	each driver-event ratio comprises a respective ratio of a number of events, performed by 			the respective operator during a second period of time and having respective g-			forces exceeding the threshold g-force,]] to a respective number of distance units 			driven by the respective operator during the second period of time.

Page 17:

    PNG
    media_image1.png
    260
    674
    media_image1.png
    Greyscale
;
]

	Fields teaches calculating driver scores for operators during a driving session which can be interpreted as a number of distance units driven during a first period of time. Fields calculates it’s driving scores based on number of harsh events committed by an operator during a driving session, as its ratio, but seems to fall short of accounting for different distances travelled and the effect this can have on a score. NPL-1 teaches that incorporating the total driving distance in a driver score calculation can ensure proportional and fair scores, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the total distance travelled, as taught by NPL-1, into the ratio calculated by Fields.   

Regarding claim 12, Fields and NPL-1 teach the driver-scoring device of claim 11, and Fields further teaches wherein the respective penalty factor associated with each of the detected harsh events is based on an amount that the g-force of the respective detected event of the detected harsh event exceeds the threshold g-force.
[Fields;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Wherein it is interpreted that the prior art device calculates a composite driving session score that incorporates applicants harsh-event score and respective event-penalty score. For each harsh event above a threshold A1, B1, or T1, 1 point is assigned and based on the amount of g-force the event exceeds the threshold (reaching to other thresholds), the penalty factor increases and the score per driving session increases;
]

Regarding claim 13, Fields and NPL-1 teach the driver-scoring device of claim 11, and Fields further teaches wherein the respective detected event of each of the detected harsh events comprises a maneuver of a respective maneuver type and has a g-force exceeding a threshold g-force associated with the maneuver type.
[Fields;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Wherein it is interpreted that each event has a respective maneuver type of accelerating, braking, or turning and each event has its own related threshold g-force (A1, B1, or T1);
]



Regarding claim 14, Fields and NPL-1 teach the driver-scoring device according to claim 13, and Fields further teaches wherein:
the respective maneuver type comprises at least one of an acceleration maneuver, a braking 	maneuver, and a turning maneuver, 
the threshold g-force associated with the acceleration maneuver comprises a positive threshold 	acceleration g-force, 
the threshold g-force associated with the braking maneuver comprises a negative threshold 	braking g-force, and 
the threshold g-force associated with the turning maneuver comprises a threshold turning g-	force.


Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Wherein it is interpreted that to one of ordinary skill in the art, a braking g-force would be a negative g-force, while an accelerating g-force would be a positive g-force, and so would their thresholds;
]



Regarding claim 15, Fields and NPL-1 teach the driver-scoring device of claim 11, and Fields further teaches wherein each of the events performed by the respective operator during the second period of time and having respective g-forces exceeding the threshold g-force comprises a maneuver of a respective maneuver type and has a g-force exceeding a threshold g-force associated with the maneuver type.
[Fields;

Paragraph [0038]: “The progress module 139 also causes the driving-monitor system 30 to compare the calculated driving score 136 to a previously calculated driving score or group of scores 137. Depending on the implementation, the driving score 137 may be any one of: (i) a driving score calculated for the driver for a previous driving session; (ii) a group of scores, or a composite of previous scores, calculated for the driver; (iii) a driving score calculated for a previous driving session for a different driver; (iv) a group of scores, or a composite of previous scores, calculated for other drivers; or (v) some combination thereof”;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Wherein it is interpreted that each event has a respective maneuver type of accelerating, braking, or turning and each event has its own related threshold g-force (A1, B1, or T1);



Wherein each score is calculated for a different driving session, which is representative of a different period of time;
]




Regarding claim 16, Fields teaches:
	A method carried out by a driver-scoring device, the method comprising:
[Fields;

Paragraph [0037]: “When executed by the processor 131, the progress module 139 causes the driving-monitor system 30 to calculate a driving score 136 based on the performance log 135. As noted above, the performance log 135 may include movement-data representing movement detected by a sensor 61. Calculation of a driving score such as the driving score 136 is described in more detail with reference to FIG. 10”;

Paragraph [0065]: "In particular, the driver-evaluation system 300 may include a driving-monitor system 330, which may be similar to the driving-monitor system 30";
]
detecting one or more harsh events performed by an operator of at least one vehicle driven a 	number of distance units by the operator during a first period of time, 3022562-2963 / 2018-1432 / IP-A-3715 wherein each of the 	detected harsh events comprises a respective detected event performed by the operator 	and having a g-force exceeding a threshold g-force;
[Fields;

Abstract: “In an embodiment, movement-data is gathered with one or more sensors (e.g., accelerometers, GPS receivers, etc.) during a driver's driving session”;

Paragraph [0131]: “The session statistics graphic 417 includes statistics about the driver's most recent driving session, such as the driving duration, the number of trips the driver has taken, and the distance of the most recent driving session”;

Paragraph [0177]: “Performance indicators may be a series of measurements of conditions or characteristics pertaining to driver performance. Accordingly, sensors 61 (e.g., the front image capture device 621, back image capture device 627, and/or accelerometer array 629) may be used to measure these conditions and characteristics. Such measurements may be logged periodically (e.g., every millisecond, every second, etc.) or may be logged conditionally on the occurrence of an event (e.g., a force of a magnitude above a certain threshold is detected) and stored in data storage 663 as a performance indicator log”;

Paragraph [0188]: “The accelerometer array 629 may be used to monitor forces on the vehicle in the X, Y, and/or Z axis and create accelerometer logs (block 810). In some embodiments, the Y-axis may be oriented along left to right axis of the mobile device 325 and/or on-board computer 329, the Z-axis may be oriented along the top to bottom axis of the mobile device 325 and/or on-board computer 329, and the X-axis may be oriented along the front to back axis of the mobile device 325 and/or on-board computer 329. However, the axes could be oriented in any number of ways. The mobile device 325 and/or on-board computer 329 may determine the magnitude of a force along one of the axes and make an accelerometer log with a timestamp and/or location stamp in data storage 669 or send the accelerometer log to the server 351 for remote storage”;

Paragraph [0213]: “With the accelerometer logs, vehicle braking or deceleration may be monitored by noting deceleration sensed by an accelerometer oriented in the fore-aft direction of the vehicle (i.e., the X-axis) (block 926). If the force measured by the accelerometer array 629 indicates that the brakes of the vehicle 321 have been applied sharply (e.g., the force measured in the X-axis exceeds a threshold value) (block 928), the client application 669 may make a hard brake log with a timestamp and/or location stamp (block 930)”;

Paragraph [0215]: “With the accelerometer logs, vehicle acceleration may be monitored by noting acceleration sensed by an accelerometer oriented in the fore-aft direction of the vehicle (i.e., the X-axis) (block 932). If the force measured by the accelerometer array 629 indicates that the accelerator of the vehicle 321 has been applied sharply (e.g., the force measured in the X-axis exceeds a threshold value) (block 934), the client application 669 may make a sharp acceleration log with a timestamp and/or location stamp (block 936)”;

Paragraph [0217]: “With the accelerometer logs, vehicle lateral acceleration may be monitored by analyzing forces measured by an accelerometer oriented along the left to right side of the vehicle 321 (i.e., the Y-axis) (block 938). If the force measured by the accelerometer array 629 indicates that the vehicle 321 has swerved (e.g., the force measured in the Y-axis exceeds a threshold value) (block 940), the client application 669 may make a swerve log with a timestamp and/or location stamp (block 942)”;

Wherein it is interpreted that the prior art device detects events with the use of the accelerometer array and logs events that exceed a threshold force for hard braking, sharp accelerations, and swerving (harsh events);

Wherein it is interpreted that a drivers driving session is representative of events performed by an operator of at least one vehicle driven a number of distance units by the operator during a first period of time (i.e. a session of driving is representative of a distance traveled and time elapsed during the session);
]
determining a harsh-event score comprising a ratio of a number of the detected harsh events [[to 	the number of distance units driven by the operator during the first period of time;]] 
determining, for each of the detected harsh events, a respective event-penalty score comprising a 	respective ratio of a penalty factor associated with the detected harsh event [[to the 	number of distance units driven by the operator during the first period of time;]] and 


Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Paragraph [0230]: “After determining various scores or sub-scores (e.g., for acceleration, braking, and steering as discussed above) weighting factors may be applied (blocks 1008a-1008c). In particular, the driving-monitor system 30 may multiply each score by a weighting factor. For example, if each score is weighted equally, the weighting factors may all be 0.333”;

Paragraph [0231]: “The driving-monitor system 30 may sum the weighted scores to determine a composite driving session score (block 1010)”;

Wherein it is interpreted that the prior art device calculates a composite driving session score that incorporates applicants harsh-event score and respective event-penalty score. For each harsh event above a threshold A1, B1, or T1, 1 point is assigned and for events with more severe g-forces extra points or a penalty factor (0, 1, or 2) are given based on which threshold was breached; 

Wherein it is interpreted that prior art’s device determines a composite score of harsh events and penalty factors per driving session, thereby setting up a ratio of events added to penalty factors per driving session; 

determining a penalty score comprising a ratio of the determined harsh-event score added to a 	sum of the determined respective event-penalty scores to a metric score parameter, 	wherein: 
[Fields;

Paragraph [0039]: “Based on the comparison of the calculated driving score 136 to the driving score 137, the progress module 139 may cause the driving-monitor system 30 to determine a progress score 138. The progress score 138 may be any record that indicates how the calculated driving score 136 compares to the driving score 137...For example, the progress score 138 may represent a percent improvement or regression”;

Paragraph [0061]: “In some instances, the progress score 138 may be a percent. With reference to the previous example, if the driving score is 78 and the comparison score is 75, the progress score 138 may be 4% (i.e., the driving score is a 4% improvement over the previous score). Regardless of the exact nature of the progress score 138, it is possible to determine whether a driving score represents an improvement or not”;

Wherein it is interpreted that the penalty score is the progress score 138, the harsh event score added to a sum of respective event-penalty scores is the calculated driving score 136 and the metric score parameter is the driving score 137;

Wherein it is interpreted that comparing the 2 scores and arriving at a percentage is representative of a ratio;
]
	the metric score parameter is based on a given bottom percentile of respective driver-			event ratios for each of a plurality of operators of vehicles, and 
	each driver-event ratio comprises a respective ratio of a number of events, performed by 			the respective operator during a second period of time and having respective g-			forces exceeding the threshold g-force, [[to a respective number of distance units 			driven by the respective operator during the second period of time.]]
[Fields;

Paragraph [0038]: “The progress module 139 also causes the driving-monitor system 30 to compare the calculated driving score 136 to a previously calculated driving score or group of scores 137. Depending on the implementation, the driving score 137 may be any one of: (i) a driving score calculated for the driver for a previous driving session; (ii) a group of scores, or a composite of previous scores, calculated for the driver; (iii) a driving score calculated for a previous driving session for a different driver; (iv) a group of scores, or a composite of previous scores, calculated for other drivers; or (v) some combination thereof”;



Wherein it is interpreted that driving score 137 can represent the bottom 50% of driving scores of a plurality of operators because it can be a composite of previous scores calculated for the driver and/or other drivers (i.e. an average of other driving scores);

Wherein it is interpreted that all driving scores are calculated per driving session and the present driving session represents a first period of time and another driving session represents a second period of time whether it be from the same operator or not;
]

Fields does not explicitly teach:

[[determining a harsh-event score comprising a ratio of a number of the detected harsh events]] to 	the number of distance units driven by the operator during the first period of time; 
[[determining, for each of the detected harsh events, a respective event-penalty score comprising 	a respective ratio of a penalty factor associated with the detected harsh event]] to the 	number of distance units driven by the operator during the first period of time; and
…
	[[the metric score parameter is based on a given bottom percentile of respective driver-			event ratios for each of a plurality of operators of vehicles, and 
	each driver-event ratio comprises a respective ratio of a number of events, performed by 			the respective operator during a second period of time and having respective g-			forces exceeding the threshold g-force,]] to a respective number of distance units 			driven by the respective operator during the second period of time.


However NPL-1 does teach:
[[determining a harsh-event score comprising a ratio of a number of the detected harsh events]] to 	the number of distance units driven by the operator during the first period of time; 
[[determining, for each of the detected harsh events, a respective event-penalty score comprising 	a respective ratio of a penalty factor associated with the detected harsh event]] to the 	number of distance units driven by the operator during the first period of time; and
…
	[[the metric score parameter is based on a given bottom percentile of respective driver-			event ratios for each of a plurality of operators of vehicles, and 
	each driver-event ratio comprises a respective ratio of a number of events, performed by 			the respective operator during a second period of time and having respective g-			forces exceeding the threshold g-force,]] to a respective number of distance units 			driven by the respective operator during the second period of time.
[NPL-1; 
Page 17:

    PNG
    media_image1.png
    260
    674
    media_image1.png
    Greyscale
;
]

	Fields teaches calculating driver scores for operators during a driving session which can be interpreted as a number of distance units driven during a first period of time. Fields calculates it’s driving scores based on number of harsh events committed by an operator during a driving session, as its ratio, but seems to fall short of accounting for different distances travelled and the effect this can have on a score. NPL-1 teaches that incorporating the total driving distance in a driver score calculation can ensure proportional and fair scores, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the total distance travelled, as taught by NPL-1, into the ratio calculated by Fields.
the method of claim 16, and Fields further teaches wherein the respective penalty factor associated with each of the detected harsh events is based on an amount that the g-force of the respective detected event of the detected harsh event exceeds the threshold g-force.
[Fields;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Wherein it is interpreted that the prior art device calculates a composite driving session score that incorporates applicants harsh-event score and respective event-penalty score. For each harsh event above a threshold A1, B1, or T1, 1 point is assigned and based on the amount of g-force the event exceeds the threshold (reaching to other thresholds), the penalty factor increases and the score per driving session increases;
]


the method of claim 16, and Fields further teaches wherein the respective detected event of each of the detected harsh events comprises a maneuver of a respective maneuver type and has a g-force exceeding a threshold g-force associated with the maneuver type.
[Fields;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Wherein it is interpreted that each event has a respective maneuver type of accelerating, braking, or turning and each event has its own related threshold g-force (A1, B1, or T1);
]


the method of claim 18, and Fields further teaches wherein:
the respective maneuver type comprises at least one of an acceleration maneuver, a braking 	maneuver, and a turning maneuver, 
the threshold g-force associated with the acceleration maneuver comprises a positive threshold 	acceleration g-force, 
the threshold g-force associated with the braking maneuver comprises a negative threshold 	braking g-force, and 
the threshold g-force associated with the turning maneuver comprises a threshold turning g-	force.
[Fields;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Wherein it is interpreted that to one of ordinary skill in the art, a braking g-force would be a negative g-force, while an accelerating g-force would be a positive g-force, and so would their thresholds;
]

Regarding claim 20, Fields and NPL-1 teach the method of claim 16, and Fields further teaches wherein each of the events performed by the respective operator during the second period of time and having respective g-forces exceeding the threshold g-force comprises a maneuver of a respective maneuver type and has a g-force exceeding a threshold g-force associated with the maneuver type.
[Fields;

Paragraph [0038]: “The progress module 139 also causes the driving-monitor system 30 to compare the calculated driving score 136 to a previously calculated driving score or group of scores 137. Depending on the implementation, the driving score 137 may be any one of: (i) a driving score calculated for the driver for a previous driving session; (ii) a group of scores, or a composite of previous scores, calculated for the driver; (iii) a driving score calculated for a previous driving session for a different driver; (iv) a group of scores, or a composite of previous scores, calculated for other drivers; or (v) some combination thereof”;

Paragraph [0227]: “In an embodiment, the method driver-evaluation system 100 begins when an acceleration score is determined (block 1002). For example, the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s.sup.2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s.sup.2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s.sup.2)”;

Paragraph [0228]: “In an embodiment, a braking score may also be determined (block 1004). For example, the driving-monitor system 30 may generate or determine a braking score using one or more performance logs 135. A braking score may be determined by subtracting points from a total score of 100 every time the driver 321 applies too much braking (or deceleration) during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s.sup.2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s.sup.2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s.sup.2)”;

Paragraph [0229]: “Further, in an embodiment a steering score may be determined (block 1006). For example, the driving-monitor system 30 may determine a steering score using one or more performance logs 135. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s.sup.2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s.sup.2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s.sup.2). Of course, it will be understood that for each score different numbers of points may be subtracted and different units may be used. Further, it will also be understood that the scores may be calculated using methods other than subtraction from 100 such as adding points to a store for every acceleration, brake, and/or turn that does exceed the thresholds discussed above”;

Wherein it is interpreted that each event has a respective maneuver type of accelerating, braking, or turning and each event has its own related threshold g-force (A1, B1, or T1);

Wherein it is interpreted that the composite driving score for operators is calculated in the same manner for everyone, and therefore, include the different maneuver types and their respective thresholds;

Wherein each score is calculated for a different driving session, which is representative of a different period of time;
]


	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of NPL-1 as applied to claim 1 above, and further in view of Julian (U.S. Patent Application Publication 2019/0333371, hereinafter referred to as Julian).

Regarding claim 5, Fields and NPL-1 teach the method of claim 1. 

The combination of Fields and NPL-1 does not necessarily teach:
wherein the given bottom percentile of respective driver- event ratios comprises a bottom 5 percentile, a bottom 3 percentile, a bottom 0.2 percentile, a bottom 0.15 percentile, a bottom 0.1 percentile, or a bottom 0.05 percentile.

However, Julian does teach:
wherein the given bottom percentile of respective driver- event ratios comprises a bottom 5 percentile, a bottom 3 percentile, a bottom 0.2 percentile, a bottom 0.15 percentile, a bottom 0.1 percentile, or a bottom 0.05 percentile.

Paragraph [0112]: “According to certain aspects of the present disclosure, the driver monitor system may also utilize a prediction engine to forecast different paths that the driver could take or could have taken in a given situation, and compute the infraction and/or accident probabilities along those paths, and then score the driver based on the path taken compared with the other paths. The score may be compared with the best path, the top percentile best path, the average path, or other measures”;

Wherein it is interpreted that the bottom percentile of driver-event ratios represents scores given to the best drivers because the bottom percentile implies lower driver-event ratios or lower events per distance unit;

Wherein it is interpreted that the top percentile can be interpreted as any of the percentiles listed;

Wherein it is interpreted that scoring the driver based on the path taken compared to the top percentile of best paths available is similar to scoring the driver based on the bottom percentile of drive-event ratios (best driving scores given);
]

	Scoring a driver is a very subjective endeavor and based on arbitrary rules set up by a creator to make the method more objective. With such a subjective ruleset, it is hard to really gauge the meaning of a score without comparing scores to the population of scores or top scores. It would be hard to gauge the path taken in Julian’s system without comparing to the best possible paths available, as it would be hard to gauge a score of harsh events committed by an operator over a distance without normalizing the score to the best scores attained by other operators. It would be obvious to combine the scoring methods taught by Fields and NPL-1 with the scoring method taught by Julian in order to be able to more objectively score an operator based on the top scores obtained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR PATEL whose telephone number is (571)272-7525.  The examiner can normally be reached on Monday-Friday 7:30 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P./Examiner, Art Unit 3668                                                                                                                                                                                                        


/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668